Citation Nr: 1741680	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to September 1971, which was characterized as honorable and included service in the Republic of Vietnam from March 1971 to September 1971.  He also served from August 1972 to April 1974, which was characterized as under dishonorable conditions and a bar to VA benefits based on that period of service.  The Veteran died in October 2012.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) St. Paul, Minnesota Pension Management Center.

In September 2015, the Board denied entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 and remanded the issue of service connection for the cause of the Veteran's death for further development.

In April 2016, the Board remanded this case for further development.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2012, due to metastatic hepatocellular carcinoma due to hepatitis C cirrhosis.  At the time of his death, posttraumatic stress disorder (PTSD) was the only service-connected disability.  .

2.  Metastatic hepatocellular carcinoma and/or hepatitis C cirrhosis did not have their onset in service and were not a result of service.

3.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2016).	


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Service Connection for the Cause of the Veteran's Death

To establish service connection for the Veteran's cause of death, the evidence must show that a disability incurred during or as a result of service, or aggravated by service, either caused or contributed substantially or materially, to the cause of death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that the disability casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Therefore, service connection for the cause of the Veteran's death may be demonstrated by showing that his death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

The Veteran's death certificate and treatment records preceding his death clearly show that the cause of his death was due to metastatic hepatocellular carcinoma due to hepatitis C cirrhosis.

At the time of his death, the only disability for which service connection had been established was posttraumatic stress disorder (PTSD).  The record does not suggest and the appellant has not argues that the Veteran's PTSD caused his death.  Instead, she has argued that the Veteran's hepatitis C, with resulting cirrhosis and liver cancer, was caused by the Veteran's military service.  Thus, no further discussion of the Veteran's PTSD is warranted.

The Veteran's earlier claims of service connection for hepatitis C, liver cancer, and sclerosis of the liver were denied in an August 2010 rating decision.  Nevertheless, the Board will consider whether the Veteran's fatal metastatic hepatocellular carcinoma, hepatitis C, and/or cirrhosis were incurred in or aggravated by his active service.

While service connection for certain disabilities, including some cancers, is presumed for veterans who were exposed to herbicides while in service, the Veteran's hepatocellular carcinoma is not among the listed cancers to which the presumption applies.  38 C.F.R. § 3.309 (e).  As such, presumptive service connection is not warranted.

Turning to the question of direct service connection, the appellant has argued that the Veteran contracted hepatitis C due to his exposure to blood in service through blood transfusions, blood donations, and exposure to bleeding soldiers.

The Board notes that the appellant's attorney has referred to the Veteran as a combat veteran.  Prior to his death, the Veteran reported that he was involved in combat in Vietnam.  See e.g., July 2010 VA Neuropsychology Note.  In the case of combat veterans, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154 (b).  Here, however, although the Veteran had alleged combat and previously attributed his PTSD to combat stressors, his military personnel records do not show any decorations, medals, or awards indicative of participation in combat.  His military occupational specialty was field artillery and he served in the Republic of Vietnam, but there is no evidence of direct combat with the enemy.  Ultimately, he was granted service connection for PTSD based on fear of hostile military or terrorist activity while stationed in Vietnam.  Thus, the evidence of record does not support a finding that the Veteran was a combat veteran.  

As the Veteran's participation in combat is not shown, the Veteran's lay assertions, to include exposure to blood, do not give rise to a presumption that he suffered an injury or contracted a disease during service.  Nevertheless, his lay statements are considered by the Board with due consideration must be given to the places, types, and circumstances of his service as shown by his service record, the official history of the organization in which he served, his medical records, and all other pertinent medical and service records.  See 38 U.S.C.A. § 1154(a).

The Board will first consider the appellant's contention that the Veteran was exposed to blood in-service due to blood transfusions.  In an April 2010 VA treatment record, he reported having blood transfusions with in the military, following a trauma.  The Veteran's service treatment record does not show any record of the Veteran receiving a blood transfusion.  Furthermore, the Veteran specifically denied receiving any blood transfusions prior to 1992 in his June 2010 VA transplant candidate evaluation.  This conflicting medical history diminishes the credibility of the Veteran's statements regarding in-service blood transfusions.

Similarly, the Veteran's service treatment record does not show that he donated blood, to include a direct transfusion to another soldier.  Furthermore, the Board is persuaded by the November 2015 examiner's explanation that blood transfusions are lengthy procedures that are not carried out in the field and, as such, lack of notation of such a procedure in the otherwise complete service medical records strongly argues against its occurrence.  The appellant's attorney has argued that the Veteran's blood type (O positive) is the most common and therefore, it was not inherently incredible that he would be called upon to donate blood.  Again, the appellant's attorney is relying in part on the inaccurate characterization of the Veteran as a combat veteran.  As his participation in combat is not shown, there is no reason to believe that the conditions and circumstances of his service would be so far outside of the norm that a blood transfusion "in the field" would be consistent with the nature of his service.

The Board also notes that the Veteran's credibility is also diminished by his inaccurate lay assertions regarding his initial diagnosis of hepatitis C.  Specifically, April 2010 and June 2010 VA treatment records, during the pendency of the Veteran's original claim of service connection for hepatitis C, show the Veteran's report of a history of hepatitis C that was diagnosed in the 1980s.  This is directly contradicted by the medical evidence of record that shows a positive private hepatitis C antibody test in August 2005 and a confirmation of this diagnosis following a December 2005 biopsy.  Earlier medical records related to his ventricular tachycardia in June 1994 and his October 1994 knee surgery do not include a diagnosis of hepatitis C in his medical history.  Thus, the medical history that the Veteran reported to his VA treatment providers during the pendency of the earlier claim was inaccurate either by design or due to problems with his recollection.  Either cause diminishes the credibility of his statements regarding this matter.

Additionally, the Board notes that the Veteran appears to have confused the hepatitis risk factor of multiple sexual partners as equating to having affairs.  See April 2010 statement.  Multiple in this case is a numeric, not moral, assessment.  A June 2010 VA psychology consult notes that the Veteran was married three times.  His first marriage ended with that wife's infidelity as he reported that he returned from Vietnam to find her married to someone else and no longer considered them married.  His second marriage lasted sixteen years.  He married the appellant, his third and final wife, in 2002.  Thus, the record shows that the Veteran was married three times.  As such, he is presumed to have had multiple consecutive sexual partners (his three wives).  Nevertheless, the medical examiners did not consider this a significant risk factor for the Veteran's hepatitis C.

To the extent that the October 2014 private opinion has linked the Veteran's liver condition to "multiple blood transfusions that he received while in Vietnam," the evidence of record contradicts the lay assertions that any such transfusions occurred.  Thus, this opinion is based on inaccurate facts and has no probative value.  The appellant has not submitted a probative medical nexus opinion linking the Veteran's fatal liver conditions to his military service.

The November 2015 VA medical opinion included the determination that it was less likely than not that the Veteran's liver cancer and/or hepatitis C had their onset in service or was related to any events while in service.  The examiner reviewed the objective and subjective evidence of record before providing a medical nexus opinion, including a rationale.  Therefore, this opinion is adequate for VA purposes.  This examiner noted the lack of evidence of blood transfusions or donations during service and explained that the type of direct transfusion described by the Veteran was not consistent with standard practice for such procedures.  This examiner delineated the common risk factors for hepatitis C, including intravenous or intranasal drug use, multiple sexual partners, recent surgery, needle stick injury, multiple contacts with an infected person, an employment in the medical or dental fields.  The remaining 32 percent of hepatitis C infections, including this veteran, are attributed to unknown causes.  In summary, this examiner found that there was no medical evidence to support or suggest that the veteran acquired Hepatitis C infection due to any events which occurred while in service.

As the November 2015 VA opinion failed to address the questions of a causal relationship between the Veteran's reported exposure to other soldier's body fluids in unsanitary conditions and/or presumed exposure to herbicide agents and the liver conditions that caused his death, an additional medical opinion was sought.  In an April 2016 VA opinion, the examiner found that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reviewed the objective and subjective evidence of record before providing a medical nexus opinion, including a rationale.  Therefore, this opinion is adequate for VA purposes.  This examiner reasoned that neither exposure to body fluids during combat nor exposure to Agent Orange is shown to increase the risk for contracting Hepatitis C.  This examiner again listed the known risk factors for hepatitis C and found that the Veteran had no recognized risk factors for Hepatitis C.  Again, a significant percentage of hepatitis C cases do not document any known risk factors and the Veteran fell into this group.  The absence of a known cause, however, did not allow for the creation of a causal nexus.

Based on the record, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran's metastatic hepatocellular carcinoma or hepatitis C manifested during service or soon thereafter, or are otherwise related to his active service.  As such, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.


ORDER

Service connection for the cause of the Veteran's death is denied.




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


